 

Andrew Wakefield,
leader of the anti-
vaccine movement and
one of the marquee
lecturers on the
Conspira-Sea Cruise.

 

 
PHOTOGRAPHS BY DINA LITOVSKY

Conspiracy theories are more
popular than ever. Over half of all
Americans believe in one. So what
do you get when you stick some

of the conspiracy world’s biggest
celebrities and their die-hard fans
onacruise ship in the middle of the
Pacific Ocean for a week? Some
fascinating insight into our strange
times. And one near fistfight.

Ma

@PopularMechanics SEPTEMBER 2016 85

 
 

 

 

Case 2:20-cv-00955-JLB-NPM Document 58-9

It was a bit after seven, and I should
have been downstairs on Plaza Deck,
dressed in formal attireand enjoying
dinnerwith the conspiracy theorists.
There were about ahundredofthem,
and they were nearing the end of their
week—the last week in January—
aboard the Ruby Princess. Many of
them were older people, and each of
them had paid $3,000 (notineluding
airfare and beverages on board) to
participate in the first-ever Conspira-
Sea Cruise, a weeklong celebration
of “alternative science” hosted by a
tour company called Divine Trav-
els, For the past five days, they had
debated UFOs, GMOs, government
mind-control programs, vaccines,
chemtrails, crop circles, and the Ilu-
minati’s plan for world domination,
all while soaking up the mystical
energies of three Mexican tourist
towns known mainly for wet T-shirt
contests and Senor Frog's.

But I was noton Plaza Deck. Iwas
locked in my stateroom on Baja Deck,
picking at a room-service cheese-
burger. Earlier that afternoon, a
pair of Conspira-Sea presenters had
chased me—chased me—fromacon-
ference room. This wasn’t our first
confrontation, and now I feared they
were tracking me around the ship,
waiting to spring out from blind cor-
ners and empty doorways.

Understand that I don’t consider
myself the paranoid type. Although
when I had come across the Con-
spira-Sea Cruise on a science blog
a few months earlier, I'd known I
wanted to go, but not because | fear
dark forces are out to get me. Iused to
love The X-Files, and the prospect of
discussing Roswelland JFK over pina
coladas sounded like fun. So did get-
tingtoknowsome devoted conspiracy
wonks. Wondering whether the world
is actually as it seems is auniquely
American sport, and there’s plenty
of evidence that’s worth wondering

8G SEPTEMBER 2014

 

about—this is the country of Water-
gate and the Tuskegee experiments
and the NSA tapping your phone.

But the Ruby Princess was no
place for casual wonderers. The
Ruby Princess was for people who
scraped together three grand to be
reassured that their fears and suspi-
cions and theories aren't the lonely
fever dreams of basement-dwelling
outcasts, that those fears and suspi-
cionsare valid, and that others share
them. Itwould be like aweeklong, in-
person internet chat room.

Not that that’s necessarily a good
thing. Chat rooms can be terrifying
(virtual) places, rabbit holes of self-
reinforcing misinformation. Dip your
toe into Reddit or Disqus and youwill
be bombarded with proof that Bigfoot
lives in the mountains of the Pacific
Northwest and that our government
isrunbygiantlizards posingas politi-
cians, Charlatans withslick websites
can now manipulate data, doctor
images, and fabricate documents,
collecting thousands of followers.
But it’s not fair to dismiss all con-
spiracy theorists as web-dependent
crackpots, and there's a difference
between caution and paranola—
between reasonable skepticism and
a wholesale rejection of scientific
method. I didn't know what I'd find
on this cruise. One of the great bless-
ings of the internet is that it helps us
find people who are like us, or who
seem tobe like us. Forexample, there

 

Filed 03/29/21 Page 3 of 10 PagelD 589 ———

 

ON A BRIGHTER, happicrafternoon fivedays earlier, boarded
the Ruby Princess in San Pedro, California. Flanked by the
port's grimy regimentof industrial smokestacks, the ship
gleamed majestic white and soared almost two hundred
feet into the air. She could accommodate more than three
thousand passengers, occupying them with fourswimming”
pools, twelve dining rooms and restaurants, an outdoor
moviescreen, twonightclubs, a full-servicespa, and enough
rococo baubles to satisfy Liberace. Theship'scentral atrium
anditsgiantspiral staircase glittered likea pageant crown.
Every corridor stretched into eternity, with identical stair-
wells crosshatching all nineteen decks.

“I'm soglad you madeit!” said Adele McIntosh, the tour
company’s travel agent, when I finally located the Conspira-
Seacheck-in desk. She gave mea tight hug, then handed me
my name tagandan orientation packet. When I wrote “Pop-
ular Mechanics” on my sign-in form, a woman to Adele’s
right shuffled some papers and nodded approvingly.

“Wonderful to have youwithus,” the woman said. “We're
only now beginning to understand the quantum realm.”

The week’s seminars appeared to be split into two
broad categories. There were those with a magical or
highly new age component: “Astral Possession, Psychic
Vampirism, and Exorcism,” “Gaia-Sophia, Timelines
and Global Alchemy,” “How to Control the World with
Mind Machines.” And then there were those that detailed
concrete, terrestrial dangers: “Are GMOs and Roundup
Causing Disease in Millions?” “Vaccinations: Do You
Really Know What's Coming Through That Needle?” A
subset of the second group concerned itself with the U.S.
legal and banking systems, Unfortunately, the nightly
UFOwatches had tobe canceled because the man whowas
to lead them had recently suffered astroke.

Inside my orientation tote bag was a shiny blue brace-
let Iwas supposed to wear at all times. “Makes it easier to
find members of the group,” Adele said. But that wasn’t
necessary. Most of the cruisers—the vacationers, not our
group—were generally outfitted in bright colors and loud

 

"DEATH IS NOT REAL,” ne sat. "tHat's

are casual Phillies fans, and then
there are the kind of Phillies fans
who spend endless hours on Phillies
fan websites e-conversing with the
equally obsessed. Likewise there are
people whokind of wonder, fleetingly,
whether Lee Harvey Oswald acted
alone before their thoughts return
to work and family and whether to
take the freeway or the local roads.
And then there are people who fly far
from home, at great expense, tospend
aweek on the Conspira-Sea Cruise.
Somewhere inthe middle was me,
deadbolted in my room. Paranoid.

POPULARMEGHANICS.COM

THE BIGGEST BUNGH OF GRAP On EARTH."

prints. As the days passed, a lot of them began wearing
novelty captain’s hats from the gift shop. The conspiracy
group, on the other hand, was mostly serious-looking senior
citizens in “Infowars” T-shirts. Some of them wore casts,
others walked with canes. Two relied on motorized scoot-
ers. None looked like he or she could afford to spend money
frivolously. One eighty-year-old man's toes poked through
the tops of his worn leather loafers.

Theaded to the windowless conference room that had
been temporarily renamed the Liberty Lab.

“Welcome everyone,” said Dr. Susan Shumsky, the
founder of Divine Travels and (claim to fame) one-time

 

 

A predinner prayer in the ship's Michelangelo Dining Room; one of
the maze-like hallways on the Ruby Princess.
 
 

Case 2:20-cv-00955-JLB-NPM Document 58-9 Filed 03/29/21 Page 5 of 10 PagelD 591

personal staff member of Beatles’ guru Maharishi Mahesh
Yogi. (Her doctorate in divinity is from the Teaching of
Intuitional Metaphysics in San Diego.) “I'd like to begin
with a prayer.” Nearly everything the woman wore was
either bright pink or sparkled. “Breathe in divine light!”
she said. We closed our eyes and inhaled. Across the hall,
in Gatsby's Casino, slot machines clanged toa piped-in
soundtrack of Taylor Swift and Rihanna.

Then sixteen presenters introduced themselves and
gave brief synopses of their seminars. Laura Eisenhower—
great-granddaughter of Dwight!—said she had been
invited in 2006 to join a secret American colony on Mars
and thataliens, includingsome prominent U.S. politicians,
are already livingon earth in disguise. Dannion Brinkley,
a New York Times best-selling author, announced that he
had risen from the dead three times, the first after alight-
ningstrikethatsenthim onatwenty-eight-minute sojourn
through the afterlife. “Death is not real,” he said. “That's
the biggest bunch of crap on earth.” Winston Shroutspoke
of “commercial redemption,” a philosophy that promises
each American citizen access to giant piles of secret money.

“Generally Ido speak from alittle bit ofa higher level,”
Shrout drawled in a thick Kentucky accent. “Because to
understand commercial redemption, you have to go into
the fifth, and even sixth, dimensions.”

Theattendees scribbled in their notebooks and eagerly
circled itemson the schedule. There were pitches for wish-
ing machines, astrological charts, and dowsing rods,
followed by screeds against Big Pharma and Monsanto.
Sean David Morton, whom AM radio host Art Bell called
America’s Prophet, vowed to help us get out of debt while
sticking it to the American court system. (He did not
mention that in 2010 he was sued by the Securities and
Exchange Commission for telling a group of investors
that he could psychically predict the stock market or that
he tried to escape fraud charges by declaring himself the
ambassador of a nonexistent country called the Republic
of New Lemuria.)

The biggest name on the program was Andrew Wake-
field, the discredited former British gastroenterologist
who wrote a highly controversial (and since retracted)

1998 paper that claimed to find an association between

the measles-mumps-rubella (MMR) vaccine and autism
in twelvechildren. After the U.K.'s General Medical Coun-
cilstripped Wakefield of his license, he moved tothe U.S.,
where he has assumed rock-star status among the grow-
ing American anti-vaccine movement.

Wakefield was superficially charming, ifa bit weary.
“The story of my life is basically how to take a perfectly
good career and flush it down the toilet,” he said.

LATER THAT NIGHT, in the Michelangelo Dining Room, Dan-

nion Brinkley was sitting under an airbrushed painting of

Poseidon. He is six-foot-four, and the flowing scarf under
his sport coat gave him the appearance of an aging line-
backer who had just returned from an ashram. Several
fans were gathered around him. He motioned me over
warmly and I sat down.

“What is your motive for being here,” he asked, “and
what is yourintention?”

Puzzled, I looked to the young man on my left, who
said he was an orthodontist from Calgary named Leo. He
leaned over and whispered in my ear, “Dannioncanimme-

BS SEPTEMBER 2016 POPULARMECHANICS.COM

 

THE ROCK STARS OF CONSPIRACY THEORY

Other than Andrew Wakefield (pictured on page 84), a few of the
biggest draws on the Conspira-Sea Cruise.

LEONARD HOROWITZ

LAURA EISENHOWER

 

Theorizes AIDS is a geno-
cidal weapon created by the
government. Sells crystal
pyramids for pain relief.
Has a degree in public
health from Harvard.

UFO fanatics think her
great-grandfather Dwight
held meetings with aliens
in the White House. She
claims many current poli-
ticians are aliens.

 

DANNION BRINKLEY

Doesn't believe in death.
His book about getting
struck by lightning and
meeting angels in the
afterlife was a New York
Times best seller.

diately tell if people are on the right
frequency, like tuning a radio. He's
trying to figure out what frequency
you're on.”

“I'm a reporter for Popular
Mechanics,” I told Dannion, “and
I'm here to learn about the conspir-
acy community.”

He beamedand started telling me
about his lightning strike. “Whether
ornot you believe me doesn't matter,”
Dannion said. “Because ultimately
I'm going to win the argument. You
are not going to die, and some of us
can get up from the dead.”

Before he could elaborate, a pair
of presenters, Leonard “Len” Horo-
witz and his girlfriend, Sherri Kane,
breezed into the room and sat down
at our table. Online, they call them-

 

 

army
(ea

re

a

SEAN DAVID MORTON
Called “America’s Proph-
et.” Psychically predicts
the stock market. Recently
arrested on charges to de-
fraud the IRS. Has amazing
taste in neckties.

 

selves “The Horokane.” Len bore a
strongresemblance tothe Count from
Sesame Street, if you had frozen the
Count in 1974 and dressed him in
Hawaiian shirts. A former dentist
from New Jersey with adegree in pub-
lic health from Harvard, he is most
well-known for writing a 1996 book
that theorized the AIDS and Ebola
viruses are genocidal weapons engi-
neered by the U.S. government to
depopulate the planet through vac-
cination programs. On the cruise,
however, he would belecturing on the
key tolifelong health and world peace:
the “miracle frequency” of 528 hertz.

According to Len, everything
in the universe emits vibrations,
and all the positive, life-affirming
forces (including the green/yellow
—___—. Case 2:20-cv-00955-JLB-NP

 

light in rainbows) “resonate” ata fre-
quency of 528 hertz. Therefore, all
music should be tuned in 528 hertz,
rather than the 440 hertzofstandard
tuning, which he asserted was an
evil plot imposed by the Rockefeller
Foundation to militarize the world’s
populace. Len believes that standard
tuning aggravates the pineal gland,
making all of us emotionally dis-
tressed, sicker, and moredestructive.
He called this “musical cult control.”

“You,” he said to me, and then
paused. “Are...a...digital, bio-holo-
graph-ic, precipitation, crystalliza-
tion... mi-rac-ulous manifestation!
Ofdivine frequency vibrations, form-
ing harmonically in hydrospace.”

“Okay,” I said.

“That's the frequency that monks

used $a chant in while ma king | Cruisegoers paid around $3,000 for the weeklong trip. Not including umbrella drinks
brandy,” Dannion added,

 

 

Len’sfacelitup. “Whenwasthat?” | ing forthe CIA?” Ljoked. | manwearingashiny blue bracelet stood nearthe elevators.
“In the 1340s,” Dannion said. Sherri waved the question off, His name was Larry Cook. A soft-spoken fifty-one-year-
“And how do you know that?” laughing. “Because trustme, itwould old anti-vaccination activist from Los Angeles, he said he
Lenasked. be obvious. If you were a plant, I had joined the trip specifically to meet Wakefield, whom
Dannion dabbed atthe cornersof | would know.” | heregarded as something ofa personal hero.
his mouth with his napkin and said, | When the shiplurched away from “The media has tried to destroy Andy,” Larry said as
“Because when you die, you know thedockandtheicecubesinourwater | he walked toward the back of adining room where about

these things. I saw it when I crossed

over.
Sherri introduced herself as an

glasses chimed under thedroneof the fifteen other people were clustered. “But it’s all lies and
propellers, Dannion requested that character assassination. We don’t need drugs and vac-
weall join hands to pray. Len lowered cines. If we adopt a healthier lifestyle, we can regain our

 

investigative reporter who “defected his voice and leaned across the table. health withoutusingthem. Think about it: If vaccines actu-
from Fox News.” A pretty blond much “The real question,” he said, “is ally worked, then why do these diseases still exist at all?”
younger than Len, she seemed to be whether, after you've learned the | The seminar began. For an hour, Wakefield paced in
the great love of his life. “If itweren’t truth about all this stuff, your edi- front of a projection screen, which ballooned his shadow
for her,” Len said, “I might not have | torsat Popular Mechanics will even to giant proportions. Slides of children born without arms
known that my ex-wife was work- let you write it.” and others screaming in pain flashed behind him.
ing with the CLA toundermine me.” “Your bodies are owned by Big Pharma,” he said. “It’s
(Reached by email, Len’s ex-wife THE WEXT MORWING, shortly before turningintoascience-fiction movie.” The audience gasped
denied these allegations.) Wakefield's lecture “Whistleblowing | and shooktheirheadsin disbelief. “This will be the endof
“How do you know/’m not work- | inthe Public Interest,” atall,lean | the United States of America.” Duri ng the Q&A portion,

POPU LAR
MECHANICS

 

aT ae Ly : JUNE 1961 UT LB APU ELA ira Lib MARCH 2005

Popular H H en

pale us Buhay tis “FactsandMyths = “WhenUFOsLand” “Who'sSpyingon : “9/11:Debunking
along history H Burning Ashes” = Pees) Most scientists bl das beh bt ad
elieen ial : According toa F pat tel i H ee irae eae) Anexploration of We consulted more
. popular rumor, you Stop trusting your f evidence of UFOs. the fragile state of than 70 professionals
conspiracy could mix acom- : dipstick. 2 Bt ee tells eter iene g 3 Er eee tye ee
theories. Some : pound with ashes that’s not true. with the rise of GPS. : AR euiie ay
ejmeltimaitel asd PEC aie F sensors, and data Mo Lol Sele Teel
= * more energy than : Etec e109 Hee ee Reel ees |
lhe lel A Cols anthracite coal. beitetel g(a et pcos §
Uh, no. 3 feeb eur Le

 

@PopularMechanics _ SEPTEMBER 2216 89
 

 

Case 2:20-cv-00955-JLB-NPM

Wakefield added, “This isadeliberate eugenics program,
adeliberate population-control program.”

llooked around the room. People were sittingand listen-
ingattentively. Forthe first twodays, Iwas heartened by how
openand friendly most of the group was, even ifthey some-
times said surprising things. They told me about their lives
and how they were drawn to the conspiracy community.

“Ever since Iwas little, I've just known thatsomething
was off,” a fit, stylish forty-seven-year-old office manager
named Cary told me. “That we aren't being told every-
thing. My family doesn’t believe me, but they are totally
brainwashed.”

lasked her why she thought the government was poi-
soning its own citizens with vaccines and GMOs.

“Because they want to f--king kill us!” she said.

Not everyone was as cynical. Missy and Ron Hill werea
married couple from Florida. Missy had atousled thatch
of short blond hair and wore a black leather jacket. Ron
wore sandals and floppy fishing hats. The two had met
in church roughly fifteen years ago. When Ron, a truck
driver foracryogenics company, was assigned longer runs,
Missy went to truck-driving school so that they could see
the country together. It was out on the open road that the
couple began listening to the late-night AM radio show
Coast to Coast AM, hosted by Art Bell, who is best known
for broadcasting interviews with UFO researchers froma
remote station in the middle of the Nevada desert.

“There was so much stuff I had never realized was
going on,” Ron said. “After that, we were kind of hooked,
I guess.” The couple's interest in “star gates” and global
energy fields inspired them to travel to places like Ireland,
France, and Spain. Unlike some of the other cruisers, they
explored the world rather than hiding from it.

As the week went on, word spread among the partici-
pants that I was writing fora magazine that often covered
theworld of science. First, Susan Shumsky informed meand
Dina Litovsky, the photographer on the story, that Wake-
field had requested we not attend the preliminary screening
of his documentary, Jnjecting Lies, which alleges that the
Centers for Disease Control and Prevention has ironclad
evidence that vaccines are linked to autism but has chosen
to hide this alarming connection from the public. (Months
later, the film—its title changed to Vaxxed: From Cover-Up
to Catastrophe—would causea heated national debate when
it was accepted, then rejected, by the Tribeca Film Festival.
Inreviews, Varietycalled ita “scientifically dubious hodge-
podge of free-floating paranoia” while The Guardian said
it was “probably headed straight to the junkheap with all
the other conspiracy films.” Only when contacted by Pop-
ular Mechanics’ research department five months later
did Wakefield—through his publicist—offer to send mea
link to the film.) Then we were asked by Jeffrey Smith, an
anti-GMOactivist whose previous career involved “yogic fly-
ing,” toleavetwo other panels. After that, attendees began
ducking out of photos and complaining about Dina’s flash.

On Tuesday morning, we sat down in the front row
of a presentation we had not yet been barred from: Len
Horowitz's lecture on 528 hertz. While |.en fussed with the
projector, Sherri set out boxes of nutritional supplements
and crystal pyramids for sale. Their flagship product, Oxy-
Silver, retailed for $49.40. Itcontained one listed ingredient:
purified water, though its nutritional table also included
5 micrograms of colloidal silver.

90 SEPTEMBER 2016 POPULARMECHANICS.COM

 

forest com Tiersen te Rte Cae an
most of the week’s presentations in
the Liberty Lab were full.

“IT took some OxySilver, and I’m
already feeling better!” a woman in
ascooter who'd suffered a recent bout
of cancer announced tothe room.

Dressed in a black velour jacket
and white shirt with a butterfly col-
lar, Len walked over to me. “I just
want you to know that if you degrade

 

and disparage meand libel mein your
article,” he said, “I will devote every-
thing I have to exposing Popular
Mechanics and the people behind it.”

“T’m not here to degrade any-
one, Len,” I said. Lwas somewhat in
shock, because our conversation at
dinner the first night had been so
 

pleasant. “And certainly not to libel
them. What is goingon?”

“Lam living a nightmare!” he
sputtered, his voice rising like water
starting to boil. “Every day of my life
islikearollercoasterin The Twilight
Zone. But! do this because | will not
stand by and watch this genocide!”

}

His eyes began to fill with tears, “I
think that people should be able to
choose how they are going todie, and
not be wiped out by the government!”

THE INITIAL THRILL of a tropical vaca-
tion soon curdled into tension and
distrust.

 

Maybe it was the claustrophobia of all thosesmall, win-
dowless rooms. Or the seasickness that seemed to claim
more Conspira-Sea participants by the day. I saw fewer
of them relaxing by the pool or playing Texas Hold'em. At
breakfast one morning, a woman whose father had sur-
vived the Holocaust told me that she broke down in tears
when another cruiser claimed it never happened.

(One bright spot: During a day trip to the Las Labra-

@PopularMechanics SEPTEMBER 2016 91

 
 

das petroglyphs—carvings etched into large boulders on
a beach near Mazatlan—Larry Cook calmly mentioned
thatthe reason few people were now talking to me was that
Iwas “pro-vaccine.” We had acivil conversation about the
issue—me conceding I was swayed by scientific consensus
and the mountain of rigorously controlled peer-reviewed
studies that have proved vaccines to be safe and effective,
Larry remaining skeptical. Neither of us changed our
minds, but we didn’t get into a heated shouting match or
assault each other's motives. In the two-dimensional world
of the internet, itis easy for people on the opposite sides of
acontroversy to become ciphers to be vanquished rather
than human beings with legitimate questions and con-
cerns. It’s much harder to dismiss someone right in front
of you, a person whose story you know.)

That night the ocean whipped itself into twelve-foot
swells. Even more people grew seasick. Still, there were
enough to pack the Liberty Lab for the Horokane’s screen-
ingof their documentary about the Paris terrorist attack
onthe Bataclan concert hall in November 2015, which they
maintained was part of one large false-flag operation. It
turned out to be a plotless pastiche of Hollywood movie
trailers (Wag the Dog, Our Brand Is Crisis), interview
segments with survivors of the Bataclan theater attack
downloaded from YouTube, and clips of Sherri and Len
talking in front ofa green screen that had been digitally
rendered to look like a news desk. Drawings of Satan and
banners denouncing the militant media scrolled behind
Sherri’s head, as did several advertisements for Len’s sup-
plement company, Healthy World Organization.

The film’s central thesis went like this: Hollywood

92 SEPTEMBER 2016 POPULARMECHANICS.COM

 

superagent Ari Emanuel (who repre-
sents Eagles of Death Metal, the band
thatwas playingat the Bataclan when
it was attacked) was in cahoots with
the Lagardére Group, a French media
conglomerate that had purchased
the Bataclan in September 2015.
Because Qatar Holding has a stake
in Lagardere, and because the gov-
ernmentof Qatar has been criticized
for tacitly allowing terrorist groups
to do their banking in the United
Arab Emirates, and because—and
this is where they totally lost me—
Ari Emanuel is the brother of Rahm
Emanuel, the mayor of Chicago, the
Horokane believed that Lagardére
must have orchestrated the attack
with the help of Ari Emanuel.

When the film ended, Sherri
grabbed the microphone. Her face
had turned into a grim, ugly mask,
the corners of her mouth pulled
downward as if by strings.

“Tdon't want anybody toleave the
room right now,” she said. “I have a
question.” She pointed at Dina, our
photographer, who was circling the
room taking pictures.

“Come up here,” Sherri said. “I
want you to tell everybody who you

 

Attendee Larry Cook (left) defends the
Popular Mechanics team from presenters
Len Horowitz and Sherri Kane.

 

work for.”

“I'm with Popular Mechanics,”
Dina said. “Everybody knows that.”

As though she were talking toa
small child, Sherri continued, “And
can you tell everybody what Popular
Mechanics has to do with a conspir-
acy cruise?”

Someone in the audience
interrupted, “You know she’s the
photographer, not the reporter?”

“Let meask the questions, okay!”
Sherri snapped, turning back to
Dina. “And can youtell everyone why
Popular Mechanics would be inter-
ested in people like us?”

Dina just smiled. “What, you
don’t think you are interesting?”

“You're taking photos so that you
can label us conspiracy theorists!”

Dannion Brinkley groaned. “Let's
keep itin 528, y'all,” he said.

A woman named Abbie, who
taught free yoga classes every morn-
ing, also stepped in. “That's enough,
guys,” shesaid.

“And whoare you?” Sherri said.

“She’s a plant!” someone yelled
from the audience.

Eyes rolled. Heads shook. People
filtered out.
 

Someone muttered, “She's the
yoga teacher.”

WHEN WE ARRIVED at the Liberty Lab
the next afternoon, Len accosted
Dina in the doorway. His cyes were
the size of dinner plates.

“T want you to see something!” he
shouted as he tried to force a packet
of papers into her hands, then mine.
They were articles from Popular
Mechanics debunking bad science.
Apparently Len and Sherrihad been
up all night Googling the magazine
and printing out documents in the
ship's computer center. There was
also a Wikipedia entry that linked
the magazine's parent company,
Hearst, tothe Lagardére Group.

Itried tolaugh itoffand goaround
him, but Len wouldn't let me pass.

“Look at this!” he shouted, his
face contorting with rage. “Look at
this! This ts why you're here! You're
here in bad faith!”

Larry Cook, who had also been
milling around in the hallway,
stepped in front of Len to keep him
from lunging at me.

“Get your hands off me!” Len
shouted at him. “Get your f--king
hands off me!”

Armed with a camera, Sherri
darted out from behind Len and
chased me around the hallway,
demanding that lexplain myself. As
Itried toblock my face from the cam-
era, I got trapped against the wall
between Lenand Larry, whoseemed
seconds away froma full-on brawl.

“If you don’t stop this, I’m call-
ing security,” Larry said. Len then
challenged Larry toa fistfightin the
ship's gym.

That’s when I ducked out of the
corridor, fled Fiesta Deck, and dead-
bolted myselfin my cabin for the rest
of the night. We had sailed far from
the Mexican coast, over reason’s hori-
zon. We were now bobbingaround on
the waters of pure insanity.

THE HALLWAY SHOWDOWN turned the
rest of the trip intoa blur. Wakefield
chummily invited me and Dina to
his third presentation, which we
declined, only to learn from others
who attended that he had planned
to ambush us by reading aloud from
Popular Mechanics. Dannion Brin-
kley “read my energies” by giving me
along hug, “You were flowing beauti-
fully just then,” he said. “But you're

 

 

putting love out there to someone
who isn’t givingit back. You're giv-
ing this person too much power. You

need someone who can appreciate |

you...like me!” Winston Shrout, in
his farewell lecture, reasserted his
position as the third-dimensional
delegate tothe Galactic Roundtable,
noting that many of his clients were

——_——-_Case_2:20-cv-00955-JLB-NPM Document 58-9 Filed 03/29/21._Page 10 of 10 PagelD 596 —

a ES

of $2,809,921. If convicted, the two face more than six
hundred years in prison. (Both have pleaded not guilty.)
A couple months later, Winston Shrout was indicted for
allegedly printing more than $1 ¢rillion in fake finan-
cial documents, (He has also pleaded not guilty.) Lenand
Sherri returned to their home in Hawaii and wrote along,
angry blog post charging me with war crimes and claim-
ing I was part ofa top-secret cell of “Pharma Trolls.” They
alsocharged Larry, whotried to protect me, as beingadou-

 

WE WERE B
WATERS OF

BBING oN THE

URE INSANITY

 

“fairies and elves.” I learned from
Laura Eisenhower that Hillary Clin-
ton may have asupernatural agenda
for world domination. “She's noteven
human,” Eisenhowersaid. “Youdon't
want to know what she is.”

Lalso witnessed something called
the Baked Alaska Parade. It was the
final night of the cruise. I was eat-
ing dinner with Dina in the Da Vinci
Dining Room, taking long pulls on
overpriced beer. The lights dimmed.
The waitstaff, holding LED-lit trays
of meringue cakes over their heads,
formed a conga line and began snak-
ingaround thetables to the song “Hot
Hot Hot.” Someonewitha microphone
shouted, “Ladies and gentleman, get
those napkins up!" And they did.
Everybody in the dining room except
Dina and I twirled their napkins in
the air while singing along. Olé, o-lé,
olé, o-lé. Itwas kind of silly, but I think
the pointwasto make people feel they
were a partof something bigger.

The conspiracy community does
the same thing. Its emotional power
is much stronger than facts. Itoffers
aworldviewin which chaos, random-
ness, happenstance—the messy,
frightening qualities of life that sci-
ence depends upon and our minds
find so hard to accept—simply donot
exist. For some, asinister reason for
life's disappointments is more satis-
fying than no reasonatall.

When we finally disembarked,
after Dina and I had driven away, a
team of special agents with the Inter-
nal Revenue Service arrived at the
port and arrested Sean David Mor-
ton and his wife, Melissa, on fifty-six
counts of fraud, including filing a
false tax return that soughta refund

 

ble agent for Big Pharma.

Even then, I hada hard time feeling angry at Len.

“Thad a brilliant mother who scrubbed the streets at
Nazi gunpointin Vienna,” he revealed during oneofhis last
panels, which I attended only after Adele's assurance that
she would call security if the Horokane caused any more
scenes. “By miracle my mother made it onto one of the last
ships out of Europe. By a miracle I am sitting here today.
My mother used to say, ‘Lenny, you have no idea. Corpo-
rate fascism and neo-Nazism could arise at any time and
anywhere, inany country. And I said, ‘Mom, lunderstand
your pathology. You're neurotic. Had I been through what
you went through, I certainly would feel the same way. You
see Nazis everywhere. But I'm sorry, I can't go along with
that agenda. I would recommend some good therapy.’ ”

Then Len’s mother received the 1976 swine fluvaccine.
After that, she developed Guillain-Barré syndrome, adis-
ease thatattacks the peripheral nervous system. She also
developed uterine cancer. When she died, Len became
convinced that the vaccine—which was linked toasmall
uptick in Guillain-Barré, according to the CDC—was
responsible for her illness and subsequent death.

Len Horowitz saw something troubling in the world.
When bad things happen without cause, some people turn
to religion for comfort. Some look for a scientific reason.
Some conclude that bad things happen and there's noth-
ing we can do. Not Len. Len wanted a direct explanation.
There had to be one. You just had to know where to look. @

 

Asign that was held up to presenters to keep them on schedule.

@PopularMechanics _ SEPTEMBER 2616 93

 
